DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/615959.   Claims 1-14 are pending.
Priority
Applicant claim to priority to provisional application 62/509850 filed 05/23/2017 is acknowledged.

Information Disclosure Statement
Applicant IDS filed 11/22/2019 has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102 anticipated as being anticipated by Frost 4770280 cited by applicant.


a power-operated clutch actuator (Column 5 lines 25-35) having an output member 164 moveable between a first position (Fig 2) and a second position (Fig 8); and a shift isolation mechanism (Fig 2, 4, 6, 8) operably interconnecting the output member to the clutch sleeve such that movement of the output member between its first and second positions causes corresponding movement of the clutch sleeve between its first and second position (Column 6 lines1-25 and column 7 lines 35-50), wherein the shift isolation mechanism includes a biasing (196) arrangement configured to permit movement of the output member from its first position to its second position while a blocked tooth condition (Fig 4, Column 6) between the first and second clutch teeth inhibits movement of the clutch sleeve from its first position to its second position, and wherein the biasing arrangement is subsequently released and forcibly moves the clutch sleeve from its first position to its second position when the blocked tooth condition is removed (Column 7 lines 35-40).




Regarding claim 10 the clutch assembly is a disconnect clutch in a disconnect coupling (Neutral).

Regarding claim 11 the biasing arrangement 196 of the shift isolation mechanism permits movement of the output member to its second position (loading spring 196) while the clutch assembly is in the blocked tooth condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Steven DE2521139 (translation attached) in view of Frost 4770280 cited by applicant.
Regarding claim 1 Steven shows: A clutch assembly, comprising: a first rotary member 6; a second rotary member 1; a clutch sleeve 2 coupled for rotation with the first rotary member and being axially moveable between a first position (Fig 2) and a second position (Paragraph 0013,0014), the clutch sleeve having first clutch teeth (4) 
a non-power-operated clutch actuator (30) having an output member 30 moveable between a first position (Fig 2) and a second position (Fig 2 dashed lines); and a shift isolation mechanism 9 operably interconnecting the output member 30 to the clutch sleeve 2 such that movement of the output member between its first and second positions causes corresponding movement of the clutch sleeve between its first and second position, wherein the shift isolation mechanism includes a biasing (12) arrangement configured to permit movement of the output member from its first position to its second position while a blocked tooth condition (paragraph 0015) between the first and second clutch teeth inhibits movement of the clutch sleeve from its first position to its second position, and wherein the biasing arrangement is subsequently released and forcibly moves (“pretensioned”) the clutch sleeve from its first position to its second position when the blocked tooth condition is removed.

Steven is silent on the means by which shift rod 30 is moved and does not specifically specify that the rod is power-operated as claimed.   However it is known to provide power operated shifting.   Frost lists manual or power operated (Column 5 lines 25-35) to control a shift sleeve for a clutch.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to provide a power operated actuator for the shift sleeve as this 

Regarding claim 2 the shift isolation mechanism (Steven 9) further includes an upper pivot lever 29 and a lower pivot lever 18, wherein the upper pivot lever is configured to include a drive segment (29 to 31 in Fig 2) engaging the output member of the power-operated actuator and a first pivot segment (at 29 in Fig 2), and wherein the lower pivot lever includes a spring retainer segment (17,11), a second pivot segment 23 pivotably connected (around 20) to the first pivot segment of the upper pivot lever, and a fork segment 21 coupled to the clutch sleeve. (note applicant paragraph 0033 with regards to upper and lower)

Regarding claim 9 the clutch assembly is a mode clutch in a power take-off unit (Frost) Fig 3 4WL to neutral to 4WH). 

Regarding claim 10 the clutch assembly is a disconnect clutch in a disconnect coupling (Frost Neutral).

Regarding claim 11 the biasing arrangement (Steven 12) of the shift isolation mechanism permits movement of the output member 30 to its second position (loading spring 12) while the clutch assembly is in the blocked tooth condition (Paragraph 0015).



Regarding claim 12 the shift isolation mechanism 9 includes a lower pivot member 18 having a pivot segment 23 and a fork segment 21 and wherein the pivot segment and the fork segment are in a pivotal relationship about a pivot post 20 and wherein the fork segment is connected to the control sleeve 2.

Regarding claim 13 the shift isolation mechanism (Steven 9) further includes an upper pivot member 29 engaged with the power-operated (Frost) clutch actuator (by 30).
Allowable Subject Matter
Claims 3-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Waschui WO2013/135990 discloses a clutch assembly Fig 1 with levers (Fig. 2), biasing assembly 14 and fork 20 as well as a power actuator 2.
Russell 2715217 discloses a clutch for first rotary 90 and second rotary 100 with toothed sleeve 69, power 11,output 24 with bias mechanism 34 to engage the clutch when tooth blocking is released (Column 3 line 70-Column 4 line 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659